Citation Nr: 1221132	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss disability. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral tinnitus. 

3.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a disability evaluation in excess of 10 percent for shell fragment wound of the left leg, muscle group XI.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to February 1953. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss disability (assigned a 10 percent disability evaluation), tinnitus (assigned a 10 percent disability evaluation), and PTSD (assigned a 30 percent disability evaluation); and increased the disability evaluation for shell fragment wound of the left leg, muscle group XI from noncompensable to 10 percent disabling.   

In May 2012, the Veteran testified in a videoconference hearing before the undersigned.  A copy of the transcript is in the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of increased ratings for PTSD and shell fragment wound of the left leg, muscle group XI are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals for increased evaluations for bilateral hearing loss disability and tinnitus be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeal for increased evaluations for bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a November 2010 statement, the Veteran explicitly indicated that he was withdrawing the issue of an increased evaluation for tinnitus.  Additionally, during his May 2012 hearing, the Veteran's representative stated that the Veteran was withdrawing the issue of an increased evaluation for bilateral hearing loss disability.  Subsequently, in a May 2012 statement, the Veteran's representative reiterated that the Veteran was withdrawing the claim for an increased evaluation for bilateral hearing loss disability.  Because both the Veteran and his representative have clearly indicated the Veteran's wish to withdrawal his appeals as to increased evaluations for tinnitus and bilateral hearing loss disability, there remain no allegations of errors of fact or law for appellate consideration as to these two issues.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these appeals and they are therefore dismissed.


ORDER

The appeal as to an initial disability evaluation in excess of 10 percent for bilateral hearing loss disability is dismissed.

The appeal as to an initial disability evaluation in excess of 10 percent for bilateral tinnitus is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As an initial matter, the Board notes that during the pendency of this appeal, on March 3, 2006, the U.S. Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. 

On review of the record, the Board finds that the Veteran has not been provided a notice letter informing him about disability ratings and effective dates for the award of benefits, and/or an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  Such notice must be provided prior to the adjudication of these issues.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  It is the RO that must insure compliance with the notice provisions in the first instance.  See Quartucccio v. Principi, 16 Vet. App. 183   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, on remand, proper VCAA notification must be sent to the Veteran. 

Also, review of the claims folders shows that in April 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, indicating that in May 2007 he had received treatment for his PTSD from the Vet Center in Sepulveda, California.  In a May 2008 letter, the RO requested the Veteran's records from the Vet Center Sepulveda, California.  However, that letter was returned to the RO with a notation from the United States Postal Service that no such number existed.  Although the RO sent the Veteran a letter in May 2008 stating that it was requesting his records from the Vet Center, there is no indication that the RO notified him that its request letter had been returned.  There is also no indication in the claims folder that the RO attempted to follow up with the Veteran as to the correct address for the Vet Center.  Therefore, on remand, the RO must attempt again to obtain the Veteran's outstanding records from the Vet Center in Sepulveda, California.  38 C.F.R. 
§ 3.159 (c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

At his May 2012 hearing, the Veteran also testified that he had been seen at the VA Medical Center six months prior to the Veteran and that he went to the VA Medical Center on a regular basis, every three months.  Review of the Veteran's electronic records shows that treatment records from the VA Medical Center dated only up to May 2011 have been obtained.  Therefore, on remand, the RO must obtain all outstanding VA Medical Center records.  38 C.F.R. § 3.159 (c) (2) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was last afforded an examination for his PTSD and shell fragment wound of the left leg, muscle group XI in August 2011.  Review of the examination reports and hearing transcript indicates that his disabilities may have worsened in severity since he was last evaluated.  For example, as to his PTSD, the August 2011 examination report reflects that he was able to maintain work/social/school relationships and that he had no difficulty with leisure and recreational pursuits.  However, during the May 2012 hearing, the Veteran and his son testified that the Veteran isolated himself, did not go out, was irritable, and had crying spells one to two times a month.  Additionally, as to the shell fragment wound of the left leg, muscle group XI, the August 2011 examination report shows that the Veteran's main residuals were difficulty with prolonged standing and walking.  Subsequently, at the May 2012 hearing, the Veteran's son indicated that the Veteran had fallen twice in the last year, once seven months before the hearing and the last time three weeks before the hearing.  There is no evidence in the August 2011 examination report that the Veteran had a history of falls at that time, and based on the Veteran's son's testimony the falls appear to be a recent development.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted for service-connected PTSD and shell fragment wound of the left leg, muscle group XI.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Veteran with a VCAA notice for his increased rating claims complying with the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473   (2006) to specially include information about disability ratings and effective dates for the award of benefits, and an explanation as to the type of evidence that is needed to establish both a disability rating and an effective.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2. With any necessary authorization from the Veteran, obtain all outstanding treatment records from the Vet Center in Sepulveda, California.  He should be notified that the mail to the address he previously provided was not deliverable and requested to provide a different address.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. Obtain all relevant outstanding VA Medical Center treatment records.  All attempts to locate these records must be documented in the claims folder.

4. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5. Schedule the Veteran for an appropriate examination to determine the current severity of his shell fragment wound of the left leg, muscle group XI.  The examiner should also make findings as to the current severity of any scarring associated with the shell fragment wound. 
The claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that the claims folder was reviewed. 
The examiner should indicate whether the Veteran's left leg disability renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

6.  Notify the Veteran that it is his responsibility to report for any scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


